Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-13, 15-17, 19-21, 23, 25-27, 29, 33, and 34 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 12/23/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/23/2019 is withdrawn.  Claims 23 and 25-27, directed to a method of dialysate mixing, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1, 3-13, 15-17, 19-21, 23, 25-27, 29, 33, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments filed 03/24/2021 regarding the combinations of Wilkinson/Ahmad and Wilkinson/Ahmad/Babb are persuasive.
Wilkinson, Ahmad, and Babb fail to teach or reasonably disclose measuring the conductivity of one of the concentrate solutions before the concentrates have been mixed to form the dialysate, and discarding the concentrate solution if it is not within the desired range. Instead, Wilkinson/Ahmad/Babb discards the dialysate solution if the conductivity is not within the desired range. This results in excess waste compared to Applicant’s invention, which only discards the specific concentrates that are not within the desired range rather than the entire dialysate. 
Wilkinson and Ahmad also fail to teach or reasonably disclose a second conductivity measurement is taken based on the result of the first conductivity measurement. While Wilkinson discusses having redundancy to the system, the redundant readings are not taken because of a first reading being outside of the desired range.
Smith teaches a dialysis system that uses a feedback system based on conductivity readings, however Smith also discards the dialysate solution rather than the specific concentrate that has been measured. There is no reason or motivation within the prior art to modify any of the references to only discard one solution, rather than the entire dialysate, or to have a secondary measurement taken due to a first measurement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781